Citation Nr: 1600621	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-42 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the periods from May 13, 2010 to June 16, 2010, and from September 1, 2010, to April 25, 2011, on an extraschedular basis. 

2. Entitlement to an initial evaluation in excess of 10 percent for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from April 26, 2011 to the present, on an extraschedular basis.

3. Entitlement to an initial compensable rating for neurological symptoms in the right lower extremity prior to June 19, 2015, and in excess of 20 percent since that date.    

4. Entitlement to an initial compensable rating for neurological symptoms in the left lower extremity prior to June 19, 2015, and in excess of 20 percent since that date.     

5. Entitlement to an initial compensable rating for a residual surgical scar following surgery to the lower spine.  

6. Entitlement to an effective date prior to June 19, 2015, for the grant of service connection for a residual surgical scar following surgery to the lower spine.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to January 1984.

This matter is on appeal from rating decisions in April 2013 and August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for the Veteran's left index finger on an extraschedular basis was denied by the Board in May 2015.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in an October 2015 decision, vacated this portion of the Board's decision, and remanded the appeal for additional development and consideration.  In the May 2015 decision, the issue of entitlement to TDIU was also remanded by the Board for further development.  Both issues are now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for an acquired psychiatric disorder, as well as whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for neurological symptoms in the lower extremities, an increased rating for a residual surgical scar following surgery to the lumbar spine, and an earlier effective for the grant of service connection for a residual surgical scar following surgery to the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The diagnostic codes applied when rating postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger are adequate to rate the Veteran's disability such that an extraschedular rating is not for application.  

2.  The evidence is in equipoise that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the periods from May 13, 2010 to June 16, 2010, and from September 1, 2010, to April 25, 2011, on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5229 (2015).  

2.  The criteria for an initial evaluation in excess of 10 percent for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from April 26, 2011 to the present, on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5229 (2015).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's index finger claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in March 2013 and June 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings on an Extraschedular Basis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

As is relevant in this case, the Veteran is service-connected for residuals of a partial amputation and distal phalanx fracture to his left index finger.  In a May 2014 decision, the Board determined that increased ratings were not warranted for this disability for the periods from May 13 to June 16, 2010, and from September 1, 2010, to April 25, 2011, on a schedular basis.  See 38 C.F.R. § 4.71a, DC 5229 (2015) (addressing limitation of motion of the index finger).  The Board awarded a 10 percent schedular rating from April 26, 2011.  The only issue remaining is whether an increased rating is warranted on an extraschedular basis.  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).

After a review of the evidence, it does not appear that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, under DC 5229, the only diagnostic code applicable to this disability, a noncompensable rating is warranted where there is limitation of motion resulting in a gap or less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension is limited by no more than 30 degrees.  A 10 percent rating is warranted when there is limitation of motion resulting in a gap of one inch or greater between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension is limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, DC 5229 (2015).  

The Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  According to a VA examination in March 2013, the Veteran's most prominent symptom is the inability to make a "composite" fist or pinch objects.  The June 2015 examination similarly shows that the Veteran is unable to make a normal, full fist, and that he experienced reduced flexibility and strength.  These types of symptoms, however, are already contemplated by DC 5229, which is based entirely on range of motion - ability to form a fist..  

There is no evidence that the Veteran's VA-compensated left index finger disability has presented such an unusual or exceptional disability picture at any time between May 13, 2010 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned VA-compensated left index finger disability.  Furthermore, although the clinical evidence clearly demonstrates that the Veteran experiences a measure of occupational impairment as a machinist because of his impaired left index finger, marked interference with his ability to work in this capacity is not demonstrated, as the clinical evidence does not indicate such.  The Board notes in this regard that a July 2011 VA treatment note indicated that the Veteran would potentially have difficulty working as a machinist due to his history of sensitivity issues and weakness of his left index finger.  The 2015 VA examiner similarly observed that the left finger disability would limit the Veteran's ability to perform any moderate to heavy repetitive lifting, pushing, or pulling.  This does not indicate marked interference with his ability to work in this capacity.  The Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the left index finger disability at issue, as individually considered.  The Board cannot concede that the Veteran's postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger, standing alone, causes marked interference with his employment capacity.  The clinical evidence and medical opinions fail to show that the disability picture created by the Veteran's left index finger disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to this disability adequately reflects the state of its impairment for the periods to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran is service-connected bilateral pes planus (with a 50 percent disability rating), spondylosis of the lumbar spine (40 percent), radiculopathy in the lower extremities (20 percent for each lower extremity), residuals of a fracture to the left index finger (10 percent) and scars to the left index finger and lumbar spine area (0 percent).  Since his total disability rating is 90 percent, and since he has a disability that is in excess of 40 percent, he meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.

Based on the evidence of record, the Board determines that the Veteran is unable to maintain substantially gainful employment.  In making this determination, the Board places significant probative value on the opinions provided by two private physicians in July 2015.  In the first, a Dr. P.C. noted that the "amount of chronic pain" the Veteran currently experiences "precludes proper motor coordination" with his hands in conjunction with the disabilities in his spine and lower extremities.  Given these disabilities, the Veteran was "unable to perform any types of employment activities in any reasonable setting."  

In a second opinion, Dr. J.L. stated that the Veteran experiences "significant difficulty with sitting for any length of time" and that he needs a cane to walk.  Given the Veteran's condition, which the doctor believed was unlikely to improve and was "totally disabled" due to his service-connected disabilities.  

Recognition is given to the opinion of a VA examiner in June 2015, who determined that the Veteran was still able to perform sedentary activity, provided that there was a "liberal allowance for work breaks and no prolonged sitting or standing."  However, the Board concludes that such limited roles are unlikely to be obtained, given the Veteran's educational background as a mechanic.  See Floore v. Shinseki, 26 Vet. App. 376 (2013) (the ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ).

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


ORDER

An initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the periods from May 13, 2010 to June 16, 2010, and from September 1, 2010 onwards on an extraschedular basis, is denied.

Entitlement to an initial evaluation in excess of 10 percent for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from April 26, 2011 to the present, on an extraschedular basis, is denied.

TDIU is granted.  


REMAND

In an October 2015 statement, the Veteran disagreed with an August 2015 rating decision to the extent that it granted an initial compensable rating for neurological symptoms in the extremities prior to June 19, 2015, and in excess of 20 percent since that date, an initial compensable rating for a residual surgical scar following surgery to the lower spine, and an effective date prior to June 19, 2005, for the grant of service connection for the residual surgical scar.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to increased ratings for neurological symptoms in the lower extremities, an increased rating for a residual surgical scar following surgery to the lower spine, and an earlier effective for the grant of service connection for a residual surgical scar following surgery to the lower spine.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


